DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant' s filing on January 26, 2021.  Claims 1-20 are pending and examined below.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Federal Republic of  Germany on July 22, 2020. 

Drawings
The drawings are objected to because Figure 5 is objected to for having multiple figures represented without lead lines and/or a bracket indicating how the figures are connected.  Applicant should use lead lines or a bracket to indicate how the components are connected to one another or have each figure represented by its own figure number (e.g. Figure 5 could be represented as Figure 5a, and Figure 5b) .   See: 37 CFR 1.84(h)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, and 5-10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 - 2 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “which portions” or “the portions”  is referring to and how they are structurally associated with, the covering portion or coherent portion.  There is insufficient antecedent basis for this limitation in these claims.

Claims 2, 7, 9 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the edge” is referring to and how it is structurally associated with, the garment or the protective insert.  There is insufficient antecedent basis for this limitation in these claims.

Claim 3 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “preferably symmetrically” is referring to.  The claim language must definitively point out the limitation as to whether or not the protective insert has regions that are symmetrically extending or not and how they are structurally associated with, the garment or the harness.

Claim 5 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the inserted position” is referring to and how it risstructurally associated with, the garment or the protective insert.  There is insufficient antecedent basis for this limitation in these claims.

Claims 6-9, 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what extent “preferably” is referring to.  The claim language must definitively point out what quantity or measurement is needed and “preferably” is not definitive.

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “this edge” is referring to and how it is structurally associated with, the garment or the protective insert.  There is insufficient antecedent basis for this limitation in these claims.

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “surface region” is referring to and how it is structurally associated with, the garment or the protective insert.  There is insufficient antecedent basis for this limitation in these claims.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 14-15 and 19-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application No. US 2017/0105461 A1 Hancock et al. (herein after "Hancock").

As to Claim 1, Hancock discloses the protective insert for a head covering which has a covering portion in the form of a half shell (See Figures 19 and 20 of Hancock teaching a protective insert (impact absorbing liner 1900) that is in the form of a half shell), comprising a plurality of coherent portions of a flexible collapsible plastics material,  (See Paragraphs 0089, 0097 & 0100-1001 of Hancock, teaching a plurality of coherent portions of a flexible collapsible plastic material. Hancock teaches that the material for the protective insert (impact absorbing liner) has elasticity of flexible and that a semi rigid plastic can be applied to the surface of the protective insert (impact absorbing liner) for increased flexibility and collapsibility.), which portions can be brought from a planar basic form into a use position that enables insertion into the covering portion (See Paragraph 0089 of Hancock “the impact absorbing liner can be designed to be integral with a headgear article, or removable to meet a variety of application requirements. The impact absorbing liner can be formed to stand freely on its own in a shape desired for end use. The impact absorbing liner can be configured to lay flat for streamlined packaging and shipping before use. The impact absorbing liner can be made from one or more layers of a variety of impact absorbing materials“.  Thereby teaching that the portions can be brought from a planar basic form of one or more layer that can lay flat into a use position that enables insertion into the covering portion), in which use position the protective insert has a half-shell form corresponding to the covering portion (See Figures 19 and 20 of Hancock, teaching in which use position the protective insert has a half-shell form corresponding to the covering portion).
As to Claim 2, Hancock discloses the protective insert according to Claim 1, wherein the portions adjoin one another at the edge at least in certain portions in the use form (See Figure 4 & 5 and Paragraphs 0092-0093 of Hancock teaching  wherein the portions adjoin one another at the edge at least in certain portions in the use form (adjustable clasp 500)).
As to Claim 3, Hancock discloses the protective insert according to Claim 1, wherein a central Y-shaped portion is provided (See Annotated Figure 19 of Hancock), 

    PNG
    media_image1.png
    969
    863
    media_image1.png
    Greyscale

which has three portion regions which, in the basic form  (See Annotated Figure 19 of Hancock), extend preferably symmetrically from the center in a Y shape to the side (See Annotated Figure 19 of Hancock), and in that three further portions are provided (See Annotated Figure 4 of Hancock with the three further portions labeled), a respective one of which is positioned between two portion regions (See Annotated Figure 4 of Hancock, with a respective one (labeled one) positioned between two portion regions) and in each case attached to a portion region (See Annotated Figure 4 of Hancock, teaching each case attached to a portion region), wherein the further portions are formed such that, in the half-shell form, they largely or completely fill the region between two portion regions (See Figures 19 and 20 of Hancock).
As to Claim 4, Hancock discloses the protective insert according to Claim 1, wherein two portions via a connecting web which is thinner in comparison with the thickness of the portions and shorter than the edges of both portions that lie adjacent to one another in the use position (See Annotated Figure 12 and Figures 15-20 of Hancock, teaching wherein two portions via a connecting web which is thinner in comparison with the thickness of the portions and shorter than the edges of both portions that lie adjacent to one another in the use position.  Hancock specifically teaches in Figure 12 a connecting web in (snap closure) which is thinner in comparison of the portions and shorter than the edges of both potion that lie adjacent to one another in the use position).

    PNG
    media_image2.png
    918
    837
    media_image2.png
    Greyscale

As to Claim 5, Hancock discloses the protective insert according to Claim 1, wherein a portion which is positioned on the rear side of the covering portion in the inserted position has a curved cutout at the edge (See Figures 17, 20 & 25 and Paragraph 0092 of Hancock) (Specifically see Annotated Figure17 of Hancock, teaching a portion which is positioned on the rear side of the covering portion in the inserted position has a curved cutout at the edge).

    PNG
    media_image3.png
    994
    778
    media_image3.png
    Greyscale
.


As to Claim 6, Hancock discloses the protective insert according to Claim 1, wherein the portions have a thickness of 2 - 6 mm, in particular of 3 - 5 mm and preferably of 4 mm (See Paragraph 0173 of Hancock, “Liner can range in thickness to suit desired performance requirements. Common adaptations will range in thickness from, but not limited to, 2 mm thru 30 mm”).
As to Claim 14, Hancock discloses the protective insert according to Claim 1, wherein at least some of the portions, preferably every portion, has an open-pore structure (See Figure Annotated 4 and Paragraph 0091 of Hancock, teaching portion having open-pore structure (aeration holes 102)).

    PNG
    media_image4.png
    968
    791
    media_image4.png
    Greyscale

As to Claim 15, Hancock disclose the protective insert according to Claim 14, wherein the structure consists of round or polygonal structural elements which are coherent among one another (See Figures 1 and 4 of Hancock, teaching wherein the structure (aeration holes 102) consists of round or polygonal structural elements which are coherent among one another), 
wherein the structural elements and/or regions between the structural elements have through-holes (See Annotated Figure 4 and Paragraph 0091 of Hancock, teaching regions between the structural elements have through-holes).
As to Claim 19, Hancock discloses the combination of a head covering with a covering portion in the form of a half shell and a protective insert according to Claim 1 (See Figures 4, and 17-20 and Paragraph 0092 of Hancock, “cut-out shape of the impact absorbing liner 400 in an un-assembled form, i.e. as cut with a die or pressed from a mold for shipping and prior to being formed into a semispherical
shape to be worn as an impact absorbing liner for a piece of headgear, such as a hat or cap”. Hancock teaches wherein the combination of the head covering or cap with a covering portion and a protective insert in a half shell orientation).
As to Claim 20, Hancock discloses the combination according to Claim 19, wherein the head covering is a baseball, cricket, golf or skateboarding cap (See Paragraph 0199 of Hancock, "The impact absorbing liner can be positioned below the hat line to offer additional coverage over the temple. Applications include, but not limited to, baseball base coaches, sporting coaches, baseball pitchers, baseball catchers, golf or any activity where a projectile could contact a user's temple"). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-13 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application No. US 2017/0105461 A1 Hancock et al. (herein after "Hancock"), as to claim 1 above in view of United States Patent Application No. US 2004/0034903 A1 to BLAIR (herein after "Blair").
As to Claim 7, Hancock discloses the protective insert according to Claim 1.
However, Hancock does not disclose wherein the thickness of at least some of the portions, preferably of all the portions, decreases toward the edge bounding the half-shell form.
Blair teaches protective inserts for an item of headwear and discloses wherein the thickness of at least some of the portions, preferably of all the portions, decreases toward the edge bounding the half-shell form (See Paragraphs 0023 & 0037 and 0074. “In this embodiment, it is particularly advantageous if the inner shell is tapered along the lower edge”.  See paragraph 0023 teaching a baseball cap which is has the form of a half-shell). 
Hancock presents analogous art to the claimed invention as it relates to impact absorbing liners (protective inserts) for caps; and Blair is analogous art to the claimed invention in that it provides an edge for a protective hat insert device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the edge of the impact absorbing liner of Hancock, wherein the thickness of at least some of the portions preferably of all the portions, decreases toward the edge bounding the half-shell form, as taught by Blair, in order to provide a less bulky liner for better fit and aesthetic appearance with the liner having tapering along the lower edge for the cap wearer (See Paragraph 0037 & 0074 of Blair).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 
As to Claim 8, Hancock/Blair disclose the protective insert according to Claim 7, although Hancock/Blair do not explicitly disclose wherein the thickness decreases by at least 25%, in particular by at least 35% and preferably by at least 50%, Blair’s tapered shell edge teaches the inner shell (protective insert) that entails the thickness decreasing by at least 25%, in particular by at least 35% and preferably by at least 50% (See Paragraph 0037 & 0074 of Blair teaching a tapered edge for the cap wearer).  A skilled artisan understands that it is a routine, conventional activity for a wearer to adjust the thickness of the protective insert’s edge to accommodate the wearer’s fit and comfort preferences.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have determined the proper or experimental percentages of tapering to include thickness decreasing by at least 25%, based on affording protection and providing comfort to the perimeter of the head of the cap wearer, by the simple taper adjustment of the edges as taught by Blair, in order to provide a better fitting sports hat insert that is less bulky and adjustably fits different size users, thereby giving the user the ability to modify the thickness of the edges for the user’s preferences and comfort.
As to Claim 9, Hancock/Blair disclose the protective insert according to Claim 7, although Hancock/Blair do not explicitly disclose wherein the thickness decreases over a length toward the edge of at least 1 cm, in particular of at least 1.5 cm and preferably of at least 2 cm, (See Paragraphs 0037 & 0074 of Blair teaching a tapered edge for the cap wearer).  A skilled artisan understands that it is a routine, conventional activity for a wearer to adjust the thickness of the protective insert’s edge to accommodate the wearer’s fit and comfort preferences.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have determined the proper or experimental percentages of tapering to include wherein the thickness decreases over a length toward the edge of at least 1 cm, based on affording protection and providing comfort to the perimeter of the head of the cap wearer, by the simple taper adjustment of the edges as taught by Blair, in order to provide a better fitting sports hat insert that is less bulky and adjustably fits different size users, thereby giving the user the ability to modify the thickness of the edges for the user’s preferences and comfort.
 As to Claim 10, Hancock discloses the protective insert according to Claim 1, however Hancock does not disclose wherein at least some of the portions which bound the edge of the protective insert laid so as to form the half-shell form have a thinner edge portion at this edge than in the adjacent surface region.
Blair teaches protective inserts for an item of headwear and discloses wherein at least some of the portions which bound the edge of the protective insert laid so as to form the half-shell form have a thinner edge portion at this edge than in the adjacent surface region (See Figures 1 -2b, and Paragraphs 0038, 0044-0046 & 0074 of Blair, teaching a tapered lower edge and half-shell form (hemispherical liner shape).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protective insert of Hancock, wherein the thickness of at least some of the portions preferably of all the portions, decreases toward the edge bounding the half-shell form, as taught by Blair, in order to provide a less bulky liner for better fit and aesthetic appearance for the cap wearer with the tapered liner along the lower edge of the cap (See Paragraph 0037 & 0074 of Blair).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 
As to Claim 11, Hancock/Blair disclose the protective insert according to Claim 10, wherein the edge portion extends over at least 25%, preferably at least 50%, of the edge length and in particular over the entire edge length (See Figures 2a and 2b, and Paragraph 0074 of Blair, teaching wherein the edge can enclose at least 25%, preferably at least 50%, of the edge length and in particular over the entire edge length).
As to Claim 12, Hancock/Blair disclose the protective insert according to Claim 10,  however Hancock/Blair do not explicitly disclose wherein the edge portion has a width of 2 - 10 mm, in particular of 3 - 8 mm and preferably of 4 - 6 mm.
A skilled artisan understands that it is a routine, conventional activity for a wearer to adjust the width of the protective insert’s edge to accommodate the wearer’s fit and comfort preferences.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have determined the proper or experimental edge width of the protective insert to include wherein the edge portion has a width of 2 - 10 mm,  based on affording protection and providing comfort to the perimeter of the head of the cap wearer, by the simple taper adjustment of the edges as taught by Blair, in order to provide a better fitting sports hat insert that is less bulky and adjustably fits different size users, thereby giving the user the ability to modify the width of the edges for the user’s preferences and comfort.
As to Claim 13, Hancock/Blair disclose the protective insert according to Claim 10.  Although Hancock/Blair disclose an edge (See Paragraph 0037 and 0074. “In this embodiment, it is particularly advantageous if the inner shell is tapered along the lower edge”), Hancock/Blair are silent in disclosing  wherein the edge portion has a thickness of 0.5 - 2 mm, in particular of 1 mm.
A skilled artisan understands that it is a routine, conventional activity for a wearer to adjust the thickness of the protective insert’s edge to accommodate the cap wearer’s fit and comfort preferences.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have determined the proper or experimental edge width of the protective insert to include, wherein the edge portion has a thickness of 0.5 - 2 mm,  based on affording protection and providing comfort to the perimeter of the head of the cap wearer, by the simple taper adjustment of the edges as taught by Blair, in order to provide a better fitting sports hat insert that is less bulky and adjustably fits different size users, thereby giving the user the ability to modify the width of the edges for the user’s preferences and comfort.
Claims 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application No. US 2017/0105461 A1 Hancock et al. (herein after "Hancock"), as to claim 1 above in view of United States Patent Application No. US 2014/0196198 A1 to COHEN (herein after "Cohen").
As to Claim 16, Hancock discloses the protective insert according to Claim 1 and a plastic material (See Paragraph 0100 of Hancock).  However, Hancock does not explicitly disclose wherein the plastic has a Shore A hardness of 40 - 100, preferably 60 - 95, or a Shore D hardness of 15 - 70, preferably 20 - 64.
Cohen teaches protective helmets and discloses wherein the plastic has a Shore A hardness of 40 - 100, preferably 60 - 95, (See Paragraphs 0085 and Paragraph 100 of Cohen, “the hardness of the cushioning shell is typically described by the Shore A Durometer scale (typically Shore A 60 and under, and even more typically Shore A 30 and under)).
Cohen is analogous art to the claimed invention in that it provides a plastic for  a protective helmet that has a Shore A hardness.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the plastic of Hancock, wherein the plastic has a Shore A hardness of 40 - 100, as taught by Cohen, as this would be the simple substitution of one plastic material for another with the reasonable expectation that one plastic material would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 17, Hancock discloses the protective insert according to Claim 1,  however, Hancock does not disclose wherein the plastic is a thermoplastic elastomer.
Cohen teaches protective helmets and discloses wherein the plastic is a thermoplastic elastomer (See Paragraphs 0085-87 of Cohen, “the cushioning spacer layer 330 is comprised of a soft resilient thermoplastic polyurethane (TPU)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the plastic of Hancock, wherein the plastic is a thermoplastic elastomer, as taught by Cohen, as this would be the simple substitution of one plastic material for another with the reasonable expectation that one plastic material would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 18, Hancock/Cohen disclose the protective insert according to Claim 17, wherein the plastic is a thermoplastic urethane (See Paragraphs 0085-87 and 0094 of Cohen, “the cushioning spacer layer 330 is comprised of a soft resilient thermoplastic polyurethane (TPU)”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited on PTO-892 form submitted herewith.  The cited prior art to Roberts (US 2014/0230133 A1) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732                                           
	
/ALISSA L HOEY/Primary Examiner, Art Unit 3732